Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
     This First Amendment to Credit Agreement is dated May 29, 2009, by and
among ATI Funding Corporation, a Delaware corporation (“ATI Funding”), TDY
Holdings, LLC, a Delaware limited liability company (“TDYH”) (ATI Funding and
TDYH are each, a “Borrower” and collectively, the “Borrowers”), the Guarantors
(as defined in the Credit Agreement (as hereinafter defined)) party hereto, the
Lenders (as hereinafter defined) party hereto and PNC Bank, National Association
(“PNC Bank”) as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) (the “First Amendment”).
W I T N E S S E T H:
     WHEREAS, the Borrowers, the Guarantors, PNC Bank and various other
financial institutions party thereto (PNC Bank and such other financial
institutions are each, a “Lender” and collectively, the “Lenders”) and the
Administrative Agent entered into that certain Credit Agreement, dated July 31,
2007 (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”); and
     WHEREAS, the Borrowers and the Guarantors desire to amend certain
provisions of the Credit Agreement and the Lenders and the Administrative Agent
shall permit such amendments pursuant to the terms and conditions set forth
herein.
     NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
     1. All capitalized terms used herein that are defined in the Credit
Agreement shall have the same meaning herein as in the Credit Agreement unless
the context clearly indicates otherwise.
     2. Section 1.1 of the Credit Agreement is hereby amended to delete
therefrom the following definition:
     Leverage Ratio (Pricing)
     3. Section 1.1 of the Credit Agreement is hereby amended by restating the
following definitions in their entirety as set forth below:
     Base Rate shall mean, for any day, a rate per annum equal to the highest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Open Rate in
effect on such day plus one half of one percent (0.50%) and (iii) the Daily
LIBOR Rate plus one percent (1.00%).
     Consolidated EBIT for any period of determination shall mean the sum of
(i) net income (or loss) (excluding extraordinary gains or losses including,
without limitation, those items created by

 



--------------------------------------------------------------------------------



 



mandated changes in accounting treatment), plus (ii) net interest expense,
(iii) plus all charges against or minus credits to income for federal, state and
local taxes, (iv) plus or minus, as applicable, any other non-cash non-recurring
items of gain or loss with respect to such fiscal period not already excluded
hereunder, (v) plus or minus, as applicable, any non-cash pension expense or
income, provided, however, that voluntary pension contributions shall not be
included in calculating pension expense or income, in each case of ATI and its
Subsidiaries for such period determined and consolidated in accordance with
GAAP.
     Consolidated Net Indebtedness shall mean (a) Consolidated Total
Indebtedness minus (b) (i) cash that is not subject to a Lien, plus
(ii) Permitted Investments that are not subject to a Lien, minus (iii) Fifty
Million and 00/100 Dollars ($50,000,000.00), in each case determined and
consolidated for ATI and its Subsidiaries in accordance with GAAP.
     Leverage Ratio shall mean as of the date of determination, the ratio of
(A) Consolidated Net Indebtedness on such date to (B) Consolidated EBITDA
(i) for the four (4) fiscal quarters ending if such date is a fiscal quarter end
or (ii) for the four (4) fiscal quarters most recently ended if such date is not
a fiscal quarter end.
     Loan Documents shall mean this Agreement, the Administrative Agent’s
Letter, the First Amendment Administrative Agent’s Letter, the Guaranty
Agreements, the Intercompany Subordination Agreement, the Notes, the Letters of
Credit and any other instruments, certificates or documents delivered in
connection herewith or therewith, as the same may be amended, modified or
supplemented from time to time in accordance herewith or therewith, and Loan
Document shall mean any of the Loan Documents.
     4. Section 1.2 of the Credit Agreement is hereby further amended by
inserting the following defined terms in appropriate alphabetical order:
     Daily Libor Rate shall mean, for any day, the rate per annum determined by
the Administrative Agent by dividing (x) the Published Rate by (y) a number
equal to 1.00 minus the Libor Rate Reserve Percentage.
     First Amendment Administrative Agent’s Letter shall mean that certain
Administrative Agent’s fee letter dated the First Amendment Closing Date by and
between the Borrowers, the Administrative Agent and PNC Capital Markets LLC, a
Pennsylvania limited liability company.

- 2 -



--------------------------------------------------------------------------------



 



     First Amendment Closing Date shall mean May 29, 2009.
     Prime Rate shall mean the base commercial lending rate of PNC Bank as
publicly announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC Bank as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC Bank to any particular class or category of customers of
PNC Bank.
     Published Rate shall mean, the rate of interest published each Business Day
in The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one (1) month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one (1) month period as published in another publication
determined by the Administrative Agent).
     5. The references to “three hundred sixty five (365) or three hundred sixty
six (366) days, as the case may be,” in Section 3.1.1(i) of the Credit Agreement
and Section 3.1.2 of the Credit Agreement are hereby deleted in their entirety
and in their stead are inserted the following: “three hundred sixty (360) days”.
     6. Schedule 1.1(A) to the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted Schedule 1.1(A) attached hereto.
     7. Exhibit 7.3.3 to the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted Exhibit 7.3.3 attached hereto.
     8. The provisions of Sections 2 through 7 of this First Amendment shall not
become effective until the Administrative Agent has received the following
items, each in form and substance acceptable to the Administrative Agent and its
counsel:
     (a) this First Amendment, duly executed by each of the Loan Parties and the
Required Lenders;
     (b) the documents listed in the Preliminary Closing Agenda set forth on
Exhibit A attached hereto and made a part hereof and evidence reasonably
satisfactory to the Administrative Agent that all conditions set forth in such
Preliminary Closing Agenda have been satisfied;
     (c) payment of all fees and expenses owed to the Lenders, the
Administrative Agent, and the Administrative Agent’s counsel in connection with
this First Amendment; and

- 3 -



--------------------------------------------------------------------------------



 



     (d) such other documents as may be reasonably requested by the
Administrative Agent.
     9. Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement.
     10. Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which at any time has secured the Obligations
including, without limitation, the Guaranty Agreements, hereby continues to
secure the Obligations.
     11. Each Loan Party hereby represents and warrants to the Lenders and the
Administrative Agent that (i) such Loan Party has the legal power and authority
to execute and deliver this First Amendment, (ii) the officers of such Loan
Party executing this First Amendment have been duly authorized to execute and
deliver the same and bind such Loan Party with respect to the provisions hereof,
(iii) the execution and delivery hereof by such Loan Party and the performance
and observance by such Loan Party of the provisions hereof and of the Credit
Agreement and all documents executed or to be executed therewith, do not violate
or conflict with the organizational agreements of such Loan Party or any law
applicable to such Loan Party or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against such Loan Party, and (iv) this First Amendment, the
Credit Agreement and the documents executed or to be executed by such Loan Party
in connection herewith or therewith constitute valid and binding obligations of
such Loan Party in every respect, enforceable in accordance with their
respective terms.
     12. Each Loan Party represents and warrants that (i) no Event of Default
exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this First Amendment or the performance or observance
of any provision hereof, (ii) the schedules attached to and made a part of the
Credit Agreement, are true and correct in all material respects as of the date
hereof, except as such schedules may have heretofore been amended or modified or
updated in writing in accordance with the Credit Agreement, and (iii) it
presently has no known claims or actions of any kind at law or in equity against
any Lender or the Administrative Agent arising out of or in any way relating to
the Credit Agreement or the other Loan Documents.
     13. Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.
     14. The agreements contained in this First Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This First Amendment amends the Credit Agreement and is
not a novation thereof.

- 4 -



--------------------------------------------------------------------------------



 



     15. This First Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
     16. This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each Loan
Party hereby consents to the jurisdiction and venue of the Court of Common Pleas
of Allegheny County, Pennsylvania and the United States District Court for the
Western District of Pennsylvania with respect to any suit arising out of or
mentioning this First Amendment.
[INTENTIONALLY LEFT BLANK]

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto
have caused this First Amendment to be duly executed by their duly authorized
officers the day and year first above written.

              BORROWERS:
 
        WITNESS:   ATI FUNDING CORPORATION
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   President
 
        WITNESS:   TDY HOLDINGS, LLC
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   President
 
            GUARANTORS:
 
        WITNESS:   ALLEGHENY TECHNOLOGIES INCORPORATED
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   Vice President
 
        WITNESS:   OREGON METALLURGICAL CORPORATION
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   Vice President
 
        WITNESS:   ALLEGHENY LUDLUM CORPORATION
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



          WITNESS:   ATI PROPERTIES, INC.
 
       
     /s/ Jamie Bishop
  By:   /s/ Patrick J. Viccaro
 
       
 
  Name:   Patrick J. Viccaro
 
  Title:   Vice President
 
        WITNESS:   TDY INDUSTRIES, INC.
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   Vice President
 
        WITNESS:   ALC FUNDING CORPORATION
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   President
 
        WITNESS:   JEWEL ACQUISITION, LLC
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   Vice President
 
        WITNESS:   JESSOP STEEL, LLC
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



          WITNESS:   INTERNATIONAL HEARTH MELTING, LLC
 
       
 
  By:   OREGON METALLURGICAL CORPORATION
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   Vice President
 
        WITNESS:   ROME METALS, LLC
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   Vice President
 
        WITNESS:   TI OREGON, INC.
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   Vice President
 
        WITNESS:   TITANIUM WIRE CORPORATION
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   Vice President
 
        WITNESS:   ATI CANADA HOLDINGS, INC.
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



          WITNESS:   ALLEGHENY TECHNOLOGIES INTERNATIONAL, INC.
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   Vice President
 
        WITNESS:   AII INVESTMENT CORP.
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   President
 
        WITNESS:   ENVIRONMENTAL, INC.
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   Vice President
 
        WITNESS:   AII ACQUISITION, LLC
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   Vice President
 
        WITNESS:   ATI TITANIUM LLC
 
       
     /s/ Jamie Bishop
  By:   /s/ Dale G. Reid
 
       
 
  Name:   Dale G. Reid
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



              AGENTS AND LENDERS:
 
            PNC BANK, NATIONAL ASSOCIATION, as     a Lender and as
Administrative Agent
 
       
 
  By:   /s/ David B. Gookin
 
       
 
  Name:   David B. Gookin
 
  Title:   Senior Vice President
 
            CITIBANK, N.A., as a Lender and as Co-Syndication Agent
 
       
 
  By:   /s/ Raymond G. Dunning
 
       
 
  Name:   Raymond G. Dunning
 
  Title:   Vice President
 
            JPMORGAN CHASE BANK, N.A., as a
Lender and as Co-Syndication Agent
 
       
 
  By:   /s/ Pablo Ogarrio
 
       
 
  Name:   Pablo Ogarrio
 
  Title:   Vice President
 
            BANK OF AMERICA N.A., for itself, as
a Lender and as Co-Documentation Agent, and
as successor by merger to LASALLE BANK
NATIONAL ASSOCIATION, as a Lender
 
       
 
  By:   /s/ W. Thomas Barnett
 
       
 
  Name:   W. Thomas Barnett
 
  Title:   Senior Vice-President

 



--------------------------------------------------------------------------------



 



              BANK OF TOKYO-MITSUBISHI UFJ
TRUST COMPANY, as a Lender and as Co-Documentation Agent
 
       
 
  By:   /s/ Ravneet Mumick
 
       
 
  Name:   Ravneet Mumick
 
  Title:   Vice President
 
            CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as a Lender and as a Co-Managing
Agent
 
       
 
  By:   /s/ Alain Daoust
 
       
 
  Name:   Alain Daoust
 
  Title:   Director
 
       
 
  By:   /s/ Christopher Reo Day
 
       
 
  Name:   Christopher Reo Day
 
  Title:   Associate
 
            WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender and as Co-Managing Agent
 
       
 
  By:   /s/ Patrick J. Kaufmann
 
       
 
  Name:   Patrick J. Kaufmann
 
  Title:   Senior Vice President
 
            NATIONAL CITY BANK, as a Lender and as Co-Managing Agent
 
       
 
  By:   /s/ Debra W. Riefner
 
       
 
  Name:   Debra W. Riefner
 
  Title:   Senior Vice-President

 



--------------------------------------------------------------------------------



 



              THE BANK OF NEW YORK, as a Lender and as Co-Managing Agent
 
       
 
  By:   /s/ William M. Feathers
 
       
 
  Name:   William M. Feathers
 
  Title:   Vice President
 
            MORGAN STANLEY BANK, as a Lender
 
       
 
  By:   /s/ Melissa James
 
       
 
  Name:   Melissa James
 
  Title:   Authorized Signatory
 
            HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
 
       
 
  By:   /s/ Frank M. Eassa
 
       
 
  Name:   Frank M. Eassa
 
  Title:   Assistant Vice President

 